Appeal from an order of- the Supreme Court at Special Term, entered June 20, 1974 in Delaware County, insofar as it directed defendant to pay $50 per month for the support" of plaintiff, his former wife. Plaintiff was granted a divorce from 'defendant on May .2, 1973 and now challenges the sufficiency of the award for her support subsequently granted by Special Term upon affidavits submitted by the parties. An examination of thesé affidavits finds them to be replete with conflicting charges -and inadequate information regarding, inter alla, the general financial condition of each of. the parties, the status of defendant’s business, and plaintiff’s ability to be gainfully employed. In our opinion, therefore, a proper resolution of. this dispute requires t¡hat proof be taken at a hearing to provide a more precise factual basis forx the -ultimate award of support (cf. Espejo v. Espejo, 41 A D. 2d 555; Marmarosch v. Marmarosch,' 3 A D 2d 624). Order reversed,, on the law and the facts,, with costs, and matter remitted to Special Term for further proceedings not inconsistent herewith. Herlihy, P. J., Sweeney, Kane, Main \ and Larkin, JJ., concur..